Citation Nr: 0015628	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served with the Ohio Army National Guard 
(National Guard) from July 1992 to March 1997, with a period 
of active duty for training from October 1992 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The issue of entitlement to service 
connection for hypertension will be addressed in both the 
decision below and the Remand section of this decision.

The Board notes that the RO denied the claims of entitlement 
to service connection for gastroesophageal reflux disease and 
gastritis, and an increased evaluation for stress fracture of 
the right tibia in a July 1999 rating decision.  The veteran 
was then provided with notice of this decision and 
information concerning his appellate rights by VA letter 
dated in August 1999.  In September 1999, the RO received a 
statement from the veteran in which he referenced these 
disabilities.  However, it was unclear to the RO, and is 
unclear to the Board, whether the veteran intended to file a 
Notice of Disagreement as to these issues.  As such, the RO 
sent another letter to the veteran dated in October 1999, 
informing the veteran, in pertinent part, that if he wished 
to appeal the July 1999 decision, to so inform the RO by 
August 10, 2000, identifying the specific issues with which 
he disagreed.  At this time the record contains no further 
response from the veteran on these matters.  



FINDINGS OF FACT

1.  Competent evidence relates the veteran's hypertension to 
his period of active duty for training.

2.  The preponderance of the evidence establishes that the 
veteran did not sustain a low back disability during his 
service with the National Guard.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  A low back disability was not incurred in or aggravated 
by the veteran's active duty for training or inactive duty 
training.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  The term active military, naval, or air 
service, includes active duty, a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred in or aggravated in line of duty.  See 38 
U.S.C.A. § 101(22), (23), (24) (West 1991); 38 C.F.R. § 
3.6(a) (1999).  Active duty for training includes full-time 
duty performed by members of the National Guard of any State.  
See 38 C.F.R. § 3.6(c) (1999).  Inactive duty training 
includes duty, other than full-time duty, performed by a 
member of the National Guard of any State.  See 38 C.F.R. 
§ 3.6(d) (1999).  

Thus, in order to establish basic eligibility for veterans 
benefits based upon his service in the National Guard, the 
appellant must establish that he was "disabled . . . from a 
disease or injury incurred or aggravated in the line of duty" 
in the National Guard.  See Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998), citing Paulson v. Brown, 7 Vet. App. 
466, 470 (1995) ("[A]n individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status.").  Service 
connection has been established for residuals of a stress 
fracture of the right tibia as having been incurred during 
his period of active duty for training from October 1992 to 
March 1993.  Thus, the appellant has established "veteran" 
status for this period of service.

As the veteran had service in the National Guard, he may be 
service connected for his claimed disabilities if there is 
competent medical evidence of a current disability that is 
causally related to an injury or disease that occurred during 
active duty for training, or an injury that occurred during 
inactive duty training.  As noted, service connection cannot 
be established for diseases incurred during a period of 
inactive duty training.  38 U.S.C.A. § 101(24) (West 1991); 
See Brooks v. Brown, 5 Vet. App. 484, 486-487 (1993).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1101 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Cardiovascular-renal disease 
including hypertension may be presumed to have been incurred 
during active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (1999).  Establishing 
service connection for a disability based on aggravation 
requires (1) evidence sufficient to show that a disease or 
injury preexisted service; (2) evidence showing an increase 
in disability during service sufficient to raise a 
presumption of aggravation of the disability; and, where the 
presumption is raised (3) a lack of clear and unmistakable 
evidence to rebut the presumption of aggravation which may 
include evidence showing that the increase in severity was 
due to the natural progress of the disability.  38 C.F.R. § 
3.306(b) (1999); see Routen v. West, 142 F.3d 1434, 1438 
(Fed. Cir. 1998).  Furthermore, temporary or intermittent 
flare-ups of a pre-existing disease during service are not 
sufficient to be considered aggravation of the disease unless 
the underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 293 (1991).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service; however, history provided by 
the veteran of the pre-service existence of conditions 
recorded at the time of the entrance examination does not, in 
itself, constitute a notation of a preexisting condition.  38 
C.F.R. §§ 3.304(b)(1) (1999); Paulson, 7 Vet. App. at 470; 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

It should also be noted that certain presumptions, such as 
the above-mentioned presumption relating to certain disease 
and disabilities (38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 
3.307, 3.309), the presumption of soundness (38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304) and the presumption of aggravation 
(38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply only to 
periods of active military service.  Inactive duty training 
or active duty for training are not active military service 
unless the individual was disabled or died from a disease or 
injury, respectively, incurred or aggravated in line of duty.  
38 U.S.C.A. § 101 (24).  As noted above, the veteran has 
established service connection for a disability (stress 
fracture of the right tibia) as having been incurred in his 
period of active duty for training.

However, as a preliminary matter and before the Board can 
reach the merits of the claim, the Board must determine 
whether the appellant has presented a well-grounded claim.  
To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus or link between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 1995); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  The third element may be 
established by the use of statutory presumptions.  See Caluza 
v. Brown, 7 Vet. App. at 506.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not require 
any type of special or written documentation, such as being 
recorded in an examination report, either contemporaneous to 
service or otherwise, for purposes of showing that the 
condition was observed during service or during the 
presumption period.  Id. at 496-97.  However, medical 
evidence is required to demonstrate a relationship between 
the present disability and the demonstrated continuity of 
symptomatology unless such a relationship is one as to which 
a lay person's observation is competent.  Id. at 497. 


Hypertension

The veteran believes that his hypertension is due to service 
in the National Guard.  In particular, he claims that 
physical and mental stress beginning in 1992 led to the 
development of his hypertension, including being forced to 
exercise while injured.  National Guard medical records 
include the enlistment examination of July 1992, which 
recorded the veteran's blood pressure as 122/70.  In January 
1993, the veteran complained of migraines and his blood 
pressure was recorded as 136/85.  The veteran's blood 
pressure was elevated in March 1993, but within normal limits 
in July and August 1994.  Private medical records show 
treatment for essential hypertension including medication 
between 1993 and 1999.  Progress noted from Cincinnati 
Primary Health Care include a July 1993 entry that indicated 
that the veteran's hypertension was not well controlled when 
he did not take his medication.  In September 1993, the 
veteran reported that he was compliant with his medication 
and his blood pressure was recorded as 132/100 and 120/90.  
In February 1994, the veteran's hypertension was elevated and 
he was encouraged to take his medication.  

Based on the foregoing, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); see Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The appellant currently 
has a diagnosis of hypertension and the veteran has asserted 
that he had the onset of hypertension during his period of 
initial active duty for training between October 1992 and 
March 1993.  His statements are accepted as true for the 
purpose of determining whether a well-grounded claim has been 
submitted.  King, supra.  Therefore, the first two elements 
of a well-grounded claim have been satisfied.  Finally, with 
respect to the third element, the Board notes that the 
veteran was on medication for hypertension within one year of 
March 1993 and the Board finds that this is sufficient to 
satisfy the nexus requirement to establish a well-grounded 
claim as set forth above.  However, while the veteran's claim 
for service connection is found to be well grounded, further 
evidentiary development is necessary in order that the case 
can be properly adjudicated.  Such development will be 
addressed in the Remand portion of the decision below.


Low Back Disability

The veteran has claimed entitlement to service connection for 
a low back disability.  As a preliminary matter, the Board 
finds that the veteran's claim is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); see Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In the present case, National Guard medical records show that 
the veteran failed the physical fitness test in January 1993.  
The veteran, in a written response, claimed that he would 
have performed the run if given the opportunity, but that he 
was on profile for back and leg pain.  The veteran submitted 
an individual sick slip dated February 1993 that stated that 
the veteran was not to run or jump for one week.  It appeared 
that another person wrote "back/leg" in the remarks 
section.  A copy from a page in an apparently plain notebook 
referred to the veteran complaining of low back pain in 
November 1992.

Private medical records show that the veteran complained of 
low back pain in October 1996 and January 1997.  Records from 
the University of Cincinnati Hospital disclose that, in 
October 1996, the veteran presented with low back pain for 
the past two weeks.  He denied any history of trauma to the 
back.  The physical examination was within normal limits, 
including full range of motion and no tenderness of the 
spine.  The impression was musculoskeletal low back pain.  An 
initial x-ray suggested prior partial laminectomy at L5 and 
S1 but a subsequent x-ray showed a normal lumbosacral spine.

During a VA examination in April 1997, the veteran complained 
of chronic low back pain which limited his ability to bend 
and lift.  An x-ray disclosed no abnormalities of the spine 
and the remainder of the physical examination made no 
relevant findings.  The veteran was diagnosed with history of 
chronic low back pain, with no present objective findings.  A 
November 1997 x-ray of the lumbosacral spine from Good 
Samaritan Hospital showed mild L4-L5 disc narrowing and spina 
bifida occulta of L5.

The veteran appeared at a personal hearing before the RO in 
May 1998.  He stated that he injured his back in February 
1993 when he fell during a platoon run.  He was placed on 
profile twice but was never given a diagnosis.  He went to 
the emergency room in 1995 or 1996 due to his back pain.  He 
sustained no other injuries to his back.  In a December 1998 
statement, the veteran claimed that the February 1993 
individual sick slip was edited, at the veteran's request, by 
a member of the medical staff.

In February 1999, the veteran presented at Good Samaritan 
Hospital with back pain.  The following month, an MRI of the 
lumbosacral spine showed a disc protrusion at L4-5 indenting 
the anterior aspect of the dural sac and touching the left L5 
root sleeve, a suggestion of pars interarticularis defects 
bilaterally, and a small left paracentral protrusion at L5-
S1.

Records from Dr. Hilda Canos reflect that the veteran was 
treated for lumbosacral strain in November 1997 and low back 
pain from January to March 1999.  In November and December 
1997, the veteran reported that he had low back pain for 3 or 
4 years and that he believed it was due to military service.

Records from John W. Wolf, Jr., M.D., show that, in February 
1999, physical examination of the veteran's back found 
decreased range of motion of the lumbar spine due to pain, 
tenderness to palpation, and mild hamstring contracture.  
Oblique x-rays identified bilateral pars interarticularis 
defects at the L5 level.  The veteran was diagnosed with 
bilateral L5 spondylolysis.  The veteran initially reported 
that he had low back pain since 1993 with no particular 
incident of trauma.  Dr. Wolf wrote an addendum the following 
month at the request of the veteran.  In the addendum, it was 
reported that the veteran fell while running in boot camp and 
that the veteran reported that he had sustained a stress 
fracture of the tibia and had back pain since that time.

Records from John Brannan, M.D., indicate that the veteran 
completed a program of physical therapy for his back pain in 
May 1999.  Dr. Brannan evaluated the veteran in March 1999 
and assessed him with history of chronic lumbar pain, 
etiology uncertain.

Based upon the aforementioned evidence, the Board concludes 
that the record fails to establish that the veteran sustained 
an injury to his low back during active duty for training or 
inactive duty training.  The Board finds that the 
documentation provided in the National Guard medical records 
is of limited value because it relates only the veteran's 
subjective complaints and provides no findings or diagnoses 
related to the low back.  The medical records contain no 
documentation of trauma or injury to the back.  The records 
do show that the veteran sustained a stress fracture of the 
tibia during the same time period in which he claimed that he 
injured his low back.  This injury would explain why the 
veteran was placed on physical profile.

The Board further observes that the veteran was not diagnosed 
with a low back disability until several years following the 
date of the claimed injury, near the conclusion of his 
enlistment in the National Guard.  While the veteran now 
claims that he injured his back when he fell during Basic 
Training, he related to private medical providers, on more 
than one occasion, that he sustained no trauma to the back.  
Further, no medical professional has related the veteran's 
current back disability to the type of injury that the 
veteran allegedly sustained or otherwise to his service with 
the National Guard.  Accordingly, the benefit sought on 
appeal must be denied.


ORDER

The veteran's claim for service connection for hypertension 
is well grounded, and to this extent only, the appeal is 
granted.  

Service connection for a low back injury is denied.


REMAND

Because the Board has determined that the veteran's claim of 
entitlement to service connection for hypertension is well 
grounded, a duty to assist the veteran in the development of 
his claim is mandated by 38 U.S.C.A. § 5107(a) (West 1991).  
A review of the record discloses that additional action by 
the RO is necessary in order to comply with this duty and 
before the Board may proceed with appellate review.  The 
veteran's National Guard medical records initially record 
elevated blood pressure readings in March 1993.  In July 
1995, the veteran suffered a hypertensive crisis and it was 
noted that he was ordinarily on antihypertensive medication.

Private medical records include progress notes from 
Cincinnati Primary Health Care.  A July 1993 entry provides 
the first indication that the veteran was taking 
antihypertensive medication.  It was observed that the 
hypertension was not presently well controlled because the 
veteran was noncompliant with his medication.  It therefore 
appears that there are additional records of medical 
treatment dated prior to July 1993 that are not of record.  
In a March 1996 private ophthalmology examination report, a 
10 year history of hypertension was noted.  During a personal 
hearing before the RO in May 1998, the veteran testified that 
he was first told that he may have hypertension in 1993 and 
that he was presently taking antihypertensive medication.

Based upon the aforementioned evidence, the Board finds that 
it remains unclear when the veteran was first diagnosed with 
hypertension.  The veteran's period of active duty for 
training ended in March 1993 and the records from Cincinnati 
Primary Health Care indicate that the veteran had been 
prescribed antihypertensive medication prior to July 1993.  
The record as outlined above and in the reasons and bases 
section above, raised questions as to whether hypertension 
was manifest to a compensable degree within one year of March 
1993 or whether such preexisted his active duty for training 
beginning in October 1992.  Accordingly, the Board finds that 
it would be helpful to acquire complete medical records 
pertaining to the veteran's diagnosis and treatment of 
hypertension both prior to October 1992 and beginning in 
March 1993.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of this issue is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hypertension 
since 1985, including any private and VA 
records.  After securing necessary 
releases, the RO should obtain these 
records and associate them with the 
claims file.  A specific request should 
be made for the treatment records from 
Cincinnati Primary Health Care prior to 
July 1993 and at least encompassing any 
records dated from 1985 through the 
present and not already of record.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  After such review, 
the RO should determine if any further 
development is necessary to include 
scheduling the veteran for a 
comprehensive VA examination.  All 
additionally indicated development should 
be accomplished.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

